DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2019 was filed after the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-26 of U.S. Patent No. 10,380,209. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1 and 14 to arrive at the claims 1 and 11 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claims Comparison Table

Instant Application No. 16/420,282

U.S. Patent No. 10,380,209
1. (similar claim 11) A method of automatically generating item recommendations for users in a system having a processor, and a database, and connected to a user device through a network, the method comprising:
populating a matrix at a first time for a plurality of users and a plurality of items, the matrix indicating an interest in one or more items of the plurality of items for one or more users of the plurality of users, the matrix stored in the database; 
generating, using the processor, a first n-dimensional user vector and a first m- dimensional item vector based on the matrix; 
computing, using the processor, a dot product of the user vector and the item vector; 
populating the matrix at a subsequent second time based on the computed dot product; generating, using the processor, a second user vector and a second item vector based on the subsequently-populated matrix; and 
providing, using the processor, a recommendation of an item based on the second user vector and the second item vector to the user device via the network.

2. (similar claim 12) The method of claim 1, further comprising: reducing, using the processor, the number of dimensions of the second user vector to x and the number of dimensions of the second item vector toy, such that x < n and y < m; and generating, using the processor, a plurality of clusters based on the x-dimensional second user vector and the y-dimensional second item vector.
A method of automatically generating item recommendations for users in a system having a processor, and a database, and connected to a user device through a network, the method comprising: 
obtaining a matrix for a plurality of users and a plurality of items, the matrix indicating whether each user has previously consumed each item;


generating, using the processor, an n-dimensional vector representation for each user and an m-dimensional vector representation for each item, wherein each of n and m is at least 2;  
reducing, using the processor, each user vector representation and each item vector representation to a two-dimensional space;
creating a plurality of clusters having cluster centers by using one or more first mixture models based on the reduced vector representations, the one or more first mixture models executed via the processor to create the plurality of clusters;  
using the cluster centers for one or more second mixture models to create discrete categories to which each of the plurality of items are assigned, the one or more second mixture models executing via the processor to create the discrete categories and to determine a probability of each of the plurality of items being assigned to one or more of each of the discrete categories, wherein at least one of the items is assigned to multiple categories;  

providing a recommendation of the item of interest to the user device via the network.




4. (similar claim 14) The method of claim 3, wherein the probability that and item of the plurality of items belongs to a cluster i of the plurality of clusters calculated using the formula: 

    PNG
    media_image1.png
    84
    247
    media_image1.png
    Greyscale

where x is a location of a projected item vector, pm is a center or mean vector of the cluster i, and ai is a standard deviation of the cluster i.
6.  (similar claim 19) The method of claim 5, wherein a probability score for a particular item belonging to a particular category i is factored based on a weight calculation as follows:


    PNG
    media_image2.png
    81
    384
    media_image2.png
    Greyscale

where x is a location of the t-SNE projected particular item vector, .mu..sub.i is a center or mean vector of category i, and .sigma..sub.i is a standard deviation of cluster of category i.

5. (similar claim 15) The method of claim 1, wherein the recommendation of an item is additionally based on a probability pui of a user u consuming an item i determined as:

    PNG
    media_image3.png
    101
    417
    media_image3.png
    Greyscale

3.(similar claim 16)  The method of claim 2, wherein the recommendation is further based on a probability pui of a user u consuming an item i determined as:

    PNG
    media_image3.png
    101
    417
    media_image3.png
    Greyscale

6.  (similar claim 16) The method of claim 2, wherein reducing the number of dimensions of the second user vector and the number of dimensions of the second item vector is performed using t-distributed stochastic neighbor embedding (t-SNE).

5. (similar claim 18) The method of claim 1, wherein the vector representations are reduced to a two-dimensional space using t-distributed stochastic neighbor embedding (t-SNE). 



8. (similar claim 18) The method of claim 1, wherein the first n-dimensional user vector and the first m- dimensional item vector are generated using collaborative filtering.


9. (similar claim 19) The method of claim 3, further comprising: calculating, using the processor, a second probability that the item of the plurality of items belongs to a second cluster of the plurality of clusters.


10. (similar claim 20)  The method of claim 1, further comprising: generating category preferences for a user and storing the preferences in a Dirichlet distribution; assigning weights to the Dirichlet distribution; and updating the weights as the user uses items of the plurality of items.

8. (similar claim 21) The method of claim 7, wherein the one or more first mixture models include at least one Dirichlet process mixture models.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing 
Claims 1-3, 5, 7-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2014/0195544 issued to Brian Whitman (“Whitman”), and further in view of Pub. No. US2015/0278350 issued to Nice et al. (“Nice”).
As to Claims 1 and 11, Whitman teaches a method of automatically generating item recommendations for users in a system having a processor, and a database, and connected to a user device through a network, the method comprising: 
generating, using the processor, a first n-dimensional user vector and a first m-dimensional item vector based on the matrix (Whitman, [0041] whereas a set of terms and corresponding term weights associated with the artist name or song title are retrieved from the profile, and the terms and term weights are used to construct a sparse vector), the matrix indicating whether a given user has consumed a given item (Whitman, [0046] whereas training model might use a database of one million taste profiles, which, as mentioned above, include snapshots of detailed listening activity and artist preference, alongside other demographic data and media preference data from various publicly available sources); 
generating, using the processor, a second user vector and a second item vector based on the subsequently-populated matrix (Whitman, Figures 6B-G, [0085] whereas second vector B, [0086]); and 
Whitman does not explicitly teach populating a matrix at a first time for a plurality of users and a plurality of items, the matrix indicating an interest in one or more items of the plurality of items for one or more users of the plurality of users, the matrix stored in the database; computing, using the processor, a dot product of the user vector and the item vector; populating the matrix at a subsequent second time based on the computed dot product; 
Nice teaches populating a matrix at a first time for a plurality of users and a plurality of items, the matrix indicating an interest in one or more items of the plurality of items for one or more users of the plurality of users, the matrix stored in the database (Nice, Figures 4 and 9, [0027] whereas Usage matrix 910 may have been populated with data extracted from data source 930 [0052]); computing, using the processor, a dot product of the user vector and the item vector (Nice, [0003] whereas dot product u.sub.iv.sub.j represents the score between the user i and the item j); populating the matrix at a subsequent second time based on the computed dot product (Nice, Figure 4, [0052]); providing, using the processor, a recommendation of an item based on the second user vector and the second item vector to the user device via the network (Nice, Figure 9, [0027] whereas recommendations 920 may be generated from the item model 900 in light of the specific history of user).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Nice and Whitman are in the same field of endeavor such as media content processing and analysis -- to provide method and system which provide recommendations by computing recommendations for users using matrix model (Nice, [0003]).
As to Claims 2 and 12, Whitman in combination with Nice teaches further comprising: reducing, using the processor, the number of dimensions of the second user vector to x and the number of dimensions of the second item vector to y, such that x < n and y < m; and generating, using the processor, a plurality of clusters based on the x-dimensional second user vector and the y-dimensional second item vector (Whitman, Figure 5, [0045] whereas sparse vector is constructed based on the obtained terms and weights that read on x- and y- dimensions, each non-zero term corresponding to the artist or song title (or each artist or song title, if there are multiple) is combined to form a vector with each dimension of the vector).
As to Claims 3 and 13, Whitman in combination with Nice teaches further comprising: calculating, using the processor, a cluster center for one or more clusters of the plurality of clusters (Whitman, [0078] whereas clusterings (or "latent clusters") are produced); and calculating, using the processor, a first probability that an item of the plurality of items belongs to a first cluster of the plurality of clusters (Whitman, [0079] whereas unsupervised clustering finds latent variables in data, and may show new ways of categorizing an audience [0080] whereas sparse vector is input to a clustering procedure, and one or more latent taste clusters are output based on the clustering). 
As to Claims 5 and 15, Whitman in combination with Nice teaches wherein the recommendation of an item is additionally based on a probability pui of a user u consuming an item i determined as:

    PNG
    media_image3.png
    101
    417
    media_image3.png
    Greyscale

(Whitman, [0052] whereas it can be interpreted as a probability of getting the prediction right taking sampling bias into account).
As to Claims 7 and 17, Whitman in combination with Nice teaches further comprising adding a bias term in the argument of the exponential to reduce the effects of popularity bias (Whitman, [0045] whereas adding the individual weights together for that term, by multiplying the probabilities, or by placing them in a Gaussian or other distribution and normalizing them, among other methods).
Claims 8 and 18, Whitman in combination with Nice teaches wherein the first n-dimensional user vector and the first m-dimensional item vector are generated using collaborative filtering (Whitman, [0062] whereas second list is filtered thought an ID space mapping that maps entities to names or titles).
As to Claims 9 and 19, Whitman in combination with Nice teaches further comprising: calculating, using the processor, a second probability that the item of the plurality of items belongs to a second cluster of the plurality of clusters (Whitman, [0078-79] whereas Taste profiles can be clustered into useful buckets using an unsupervised clustering approach that creates k new buckets to place new data in).
As to Claims 10 and 20, Whitman in combination with Nice teaches further comprising: 
generating category preferences for a user and storing the preferences in a Dirichlet distribution (Whitman, [0081] whereas Latent Dirichlet Allocation (LDA) clustering trained on taste profile data); 
assigning weights to the Dirichlet distribution (Whitman, [0021-22] whereas Data source 107 is a data set which contains (1) documents over various domains, such as (2) terms and weights associated with each artist and/or each title); and 
updating the weights as the user uses items of the plurality of items (Whitman, [0021] whereas Data source 107 store update at regular intervals).

Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2014/0195544 issued to Brian Whitman (“Whitman”) and further in view of Pub. No. US2015/0278350 issued to Nice et al. (“Nice”) as applied to Claims 2, 3, 11 and 13 respectively above, and further in view of Pub. No. US2015/0032449 issued to Sainath et al. (“Sainath”).
Claims 4 and 14:
Whitman in combination with Nice teaches all the elements of Claims 3 and 13 as stated above.
Whitman in combination with Nice does not explicitly teach the elements of claims 4 and 14.  However,
Sainath teaches wherein the probability that and item of the plurality of items belongs to a cluster i of the plurality of clusters calculated using the formula: 

    PNG
    media_image1.png
    84
    247
    media_image1.png
    Greyscale

where x is a location of a projected item vector, pm is a center or mean vector of the cluster i, and ai is a standard deviation of the cluster i (Sainath, Figure 2, [0019] whereas each convolutional hidden unit 235 is computed by multiplying a subset of local input values, e.g., v.sub.1, v.sub.2, and v.sub.3, with a set of weights/probabilities equal in number to the number of input values in each subset and [0029] whereas probabilities are used as output distribution).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Sainath, Nice and Whitman are in the same field of endeavor such as media content processing to provide method and system which provide probability data analysis.

As to Claims 6 and 16:
Whitman in combination with Nice teaches all the elements of Claims 2 and 11 as stated above.
Whitman in combination with Nice does not explicitly teach wherein reducing the number of dimensions of the second user vector and the number of dimensions of the second item vector is performed using t-distributed stochastic neighbor embedding (t-SNE).  However,
Sainath teaches wherein reducing the number of dimensions of the second user vector and the number of dimensions of the second item vector is performed using t-distributed stochastic neighbor embedding (t-SNE) (Sainath, Figure 3, [0021] whereas t-distributed stochastic neighbor embedding (t-SNE) plot providing a 2-D representation of the distribution of outputs from the second convolutional layer in two convolutional layers of the CNN 150). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Sainath, Nice For and Whitman are in the same field of endeavor such as media content processing to provide method and system which provide accurate data filtering and analysis.

Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example:
Li et al teaches recommending content in Pub. No. US2015/0095407.
Song et al teaches content, patterns and/or relational information for data analysis in Pub. No. US2007/0118498.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163